Ethbidge, J.,
delivered the opinion of the court.
Walter Young was convicted in the circuit court of Alcorn county on a charge of robbery and sentenced to the penitentiary for five years. There was no demurrer to the indictment, nor motion to quash, but after the jury had returned a verdict of guilty motion was made in arrest of judgment, and it is now complained that the indictment does' not sufficiently charge violence to the person of the person robbed. The statutes of the state provide two methods of raising questions as to the sufficiency of the indictment: First, where the defect appears on the face of the indictment, it must be taken by demurrer, and not otherwise; and where the defect does not appear on the face of the *773indictment, must be by motion to qnasb. Sections 1426 and 1427, Code of 1906. As “charity covers a multitude of sins” in the domain of morals, so a verdict of a jury in Mississippi covers a multitude of defects in pleadings; and it is only in cases where the indictment is a nullity, because of insufficiency, that a motion in arrest of judgment can be entertained at all.
This case is exactly parallel with State v. Presley, 91 Miss. 377, 44 So. 827, and the judgment is affirmed.

Affirmed.